Citation Nr: 1507460	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-24 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to October 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2014.  A transcript of that hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current peripheral neuropathy is linked to his service, including his exposure to Agent Orange while serving in the Republic of Vietnam.  His exposure to herbicide agents such as Agent Orange has been conceded.  The Veteran was afforded a VA examination in May 2011 to determine the nature and etiology of any diagnosed peripheral neuropathy.  The examiner diagnosed peripheral neuropathy, chronic, gradual onset.  The etiology was indicated as "none known."  No rationale was provided for this opinion. 

When VA undertakes to provide a VA examination or obtain a VA opinion, even when such was not required by law, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion provided by the May 2011 VA examiner was not adequate under Barr.

The evidence does not show that the Veteran's peripheral neuropathy had its onset within one year of the Veteran's last date of herbicide exposure, as required by statute, for presumptive service connection.  See 38 C.F.R. § 3.307(a)(6)(ii) (2014).  However, where a claimed disability has not been recognized [by VA] as related to herbicide/Agent Orange exposure, a claimant is not precluded from establishing service connection for the disability as due to Agent Orange exposure by proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  A December 2009 letter from Dr. J.S. indicates that the Veteran "may have been exposed to Agent Orange during his military service, and there is some recent evidence to suggest that that may be tied to longterm development of peripheral neuropathy."  An addendum opinion should be obtained regarding the possible link between the Veteran's delayed onset peripheral neuropathy and his in-service exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and undertake any records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran's peripheral neuropathy.  This also shall include obtaining and associating with the claims file, after securing proper authorization as needed, pertinent records newly identified by him during the course of this remand.

2. After the above, return the claims file to the VA neurologist who performed the May 2011 examination, if available.  The examiner should provide an opinion regarding the most likely etiology for the Veteran's peripheral neuropathy.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such disability is related to the Veteran's service, to include as due to exposure to Agent Orange therein?  The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.  

If the May 2011 VA neurologist is unavailable, return the claims file to another appropriate examiner to respond to the above inquiry.  If the examiner determines that a new physical examination is necessary in order to offer an opinion, please arrange for such an examination.

3. Finally, readjudicate the Veteran's claim for entitlement to service connection for peripheral neuropathy.  If the benefit is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

